Title: To James Madison from John Francis Mercer, 22 May 1802
From: Mercer, John Francis
To: Madison, James


My dear SirAnnapolis May 22d. 1802.
A Report has prevail’d here for some days past, which has created very uneasy sensations—it states a decree of the Chancellor of England in favr. of the Crown agt. the State of Maryland, for the Bank Stock claim’d by this State. From the terms of the communication made by our Minister Mr King, I am not without hopes, that if this shoud prove true it may have been in conformity with certain principles of arrangement before understood & that finally it may not prove injurious to the State. But it is true that the subject itself is so important that all duties respecting it necessarily create anxiety—& ill success on the part of the State in this decree woud require farther & immediate Steps.
I therefore hope some communication (perhaps an unofficial one woud be best) respectig the foundation of these reports, as far as you may deem such warranted, & that you will not leave me without official advice whenever you may become possess’d of any decisive information on this subject. You will present my respectful Compls & those of Mrs. Mercer, to yr. lady, & believe me with the sincerest friendship & respect Yr Obt. Set.
John Fr: Mercer
 

   
   RC (owned by Michael A. Jernakoff, San Francisco, Calif., 1982).



   
   See Rufus King to JM, 9 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:381).


